           Case 1:18-cv-01277-LPS Document 31 Filed 11/28/18 Page 1 of 3 PageID #: 394




                                  IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF DELAWARE

            In re                                                Chapter 11
            PARAGON OFFSHORE PLC,
                                                                 Case No. 16-10386 (CSS)
                                    Debtor.                      Adv. Pro. No. 17-51882 (CSS)

            NOBLE CORPORATION PLC,
            NOBLE CORPORATION HOLDINGS LTD,                      C.A. No. 18-cv-1277 (LPS)
            NOBLE CORPORATION, NOBLE                             BAP No. 18-43
            HOLDING INTERNATIONAL
            (LUXEMBOURG) S.à r.l.,
            NOBLE HOLDING INTERNATIONAL                          C.A. No. 18-cv-1345 (LPS)
            (LUXEMBOURG NHIL) S.à r.l.,                          BAP No. 18-45
            NOBLE FDR HOLDINGS LIMITED,
            MICHAEL A. CAWLEY, JULIE H.
            EDWARDS, GORDON T. HALL, JON A.
            MARSHALL, JAMES A. MACLENNAN,
            MARY P. RICCIARDELLO,
            JULIE J. ROBERTSON, and DAVID
            WILLIAMS,
                             Appellants and Cross-Appellees,

                             v.

                PARAGON LITIGATION TRUST,
                             Appellee and Cross-Appellant.


                                  NOTICE OF WITHDRAWAL OF APPEARANCE

                    PLEASE TAKE NOTICE that the law firms of Jones Day and Young Conaway Stargatt

         & Taylor, LLP hereby withdraw their appearance as counsel of record for Appellee/Cross-

         Appellant Paragon Litigation Trust (the “Trust”), and request that they be deleted from the

         CM/ECF electronic notification service in these cases in their capacity as counsel to the Trust.

         The law firms of Kirkland & Ellis LLP and Pachulski Stang Ziehl & Jones LLP have entered

         their appearance as counsel of record for the Trust.




01:23828702.1
           Case 1:18-cv-01277-LPS Document 31 Filed 11/28/18 Page 2 of 3 PageID #: 395



         Dated: November 28, 2018      YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                       /s/ Michael S. Neiburg
                                       Pauline K. Morgan (No. 3650)
                                       Joel A. Waite (No. 2925)
                                       Jaime Luton Chapman (No. 4936)
                                       Michael S. Neiburg (No. 5275)
                                       1000 North King Street
                                       Wilmington, Delaware 19801
                                       Telephone: (302) 571-6600
                                       Facsimile: (302) 571-1253
                                       Email: pmorgan@ycst.com
                                               mneiburg@ycst.com

                                       -and-

                                       JONES DAY
                                       Bruce Bennett
                                       Sidney P. Levinson
                                       James O. Johnston
                                       555 South Flower Street, 50th Floor
                                       Los Angeles, California 90071
                                       Telephone: (213) 489-3939
                                       Facsimile: (213) 243-2539
                                       Email: bbennett@jonesday.com
                                              slevinson@jonesdy.com
                                              jjohnston@jonesday.com

                                       -and-

                                       Gregory M. Shumaker
                                       David S. Torborg
                                       51 Louisiana Ave., N.W.
                                       Washington, DC 20001
                                       Telephone: (202) 879-3939
                                       Facsimile: (202) 626-1700
                                       Email: gshumaker@jonesday.com
                                       dstorborg@jonesday.com

                                       -and-




01:23828702.1

                                                 2
           Case 1:18-cv-01277-LPS Document 31 Filed 11/28/18 Page 3 of 3 PageID #: 396




                                       Jennifer L. Del Medico
                                       Genna L. Ghaul
                                       250 Vesey Street
                                       New York, New York 10281
                                       Telephone: (212) 326-3939
                                       Facsimile: (212) 755-7306
                                       Email: jdelmedico@jonesday.com
                                              gghaul@jonesday.com

                                       Former Counsel to Paragon Litigation Trust,
                                       Appellee and Cross-Appellant

                                       SEEN AND AGREED:

                                       PACHULSKI STANG ZIEHL & JONES LLP

                                       /s/ Timothy P. Cairns
                                       Laura Davis Jones (No. 2436)
                                       Timothy P. Cairns (No. 4228)
                                       919 North Market Street, 17th Floor
                                       P.O. Box 8705
                                       Wilmington, Delaware 19899-8705
                                       (Courier 19801)
                                       Telephone: (302) 652-4100
                                       Facsimile: (302) 652-4400
                                       Email: ljones@pszjlaw.com
                                              tcairns@pszjlaw.com

                                       -and-

                                       KIRKLAND & ELLIS LLP
                                       David J. Zott, P.C.
                                       Jeffrey J. Zeiger, P.C.
                                       William E. Arnault
                                       Anne I. Salomon
                                       300 N. LaSalle Street
                                       Chicago, IL 60654
                                       Telephone: (312) 862-2000
                                       Facsimile: (312) 862-2200
                                       Email: dzott@kirkland.com
                                               jzeiger@kirkland.com
                                               warnault@kirkland.com
                                               anne.salomon@kirkland.com

                                       Counsel to Paragon Litigation Trust, Appellee and Cross-
                                       Appellant
01:23828702.1

                                                 3
